Case 1:20-cr-00213-KAM Document 133 Filed 06/18/21 Page 1 of 23 PageID #: 619




                                               June 18, 2021

VIA ECF & EMAIL
Hon. Kiyo A. Matsumoto
U.S. District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


               Re:     United States v. Tyshawn Corbett, et al., No. 20-cr-213 (KAM)

Dear Judge Matsumoto:

       Defendant Qawon Allen moves for dismissal of the indictment based upon the substantial

failure to comply with the Jury Selection and Service Act in selecting the grand jury that returned

this indictment. As set forth below, Mr. Allen seeks dismissal, or, as an initial step, a hearing, on

three grounds: (1) the grand jury was not randomly selected from the venire of summoned

qualified jurors, (2) the district’s jury pool systematically underrepresents Black and Latino

residents, and (3) the district’s jury selection otherwise violates the statute by excluding non-

active voters, double-counting certain jurors who appear on the voter registration and motor

vehicle rolls, and failing to geographically proportion the jury pool. 1

       This motion is joined by Mr. Allen’s codefendants.




1
  In support of this motion, Mr. Allen is submitting Exhibits labeled A through G. Exhibits D
through G are materials the clerk’s office disclosed to counsel subject to the Court’s protective
order. See ECF No. 85. They are being filed separately under seal in accordance with that order.

                                                  1
Case 1:20-cr-00213-KAM Document 133 Filed 06/18/21 Page 2 of 23 PageID #: 620




   I.      Background

        A. EDNY jury selection plan

        The Eastern District of New York selects grand and petit juries according to its jury

selection plan, attached as Exhibit A, which it enacted pursuant to the Jury Selection and Service

Act (“JSSA”), 21 U.S.C. § 1863. The district has no statutory divisions but is a single district

comprised of Richmond, Kings, Queens, Nassau, and Suffolk Counties. 28 U.S.C. § 112. The

selection plan applies equally to juries empaneled in its two courthouses, in Brooklyn and

Central Islip. Ex. A § 1. Jury selection is delegated, under the Chief Judge’s supervision, to the

Clerk of Court. Id. § 3.

        Jury selection follows three steps, as prescribed in the JSSA: (1) the clerk creates a

master jury wheel of potential jurors; (2) the clerk randomly selects names from the master jury

wheel for creation of a qualified jury wheel; and (3) qualified jurors are summoned and selected

for service as needed.

        For the first step of creating the master jury wheel, the district uses one master jury wheel

for selecting grand and petit juries. Id. § 5. This master wheel is drawn at random from two

sources: voter registration lists for the district’s five counties and, as a supplement, New York

State Department of Motor Vehicles lists of driver’s licenses for the district. Id. §§ 4, 5. As

discussed below, the source lists used by the clerk are limited to active voters and driver’s

license holders; because of this, inactive voters and non-driver’s license holders are excluded

from the master jury wheel.

        When randomly selecting names from these source lists for the master jury wheel, the

clerk must ensure that they proportionally represent the populations of the five counties. Ex. A



                                                  2
Case 1:20-cr-00213-KAM Document 133 Filed 06/18/21 Page 3 of 23 PageID #: 621




§ 4. The master jury wheel is emptied and refilled approximately every two years: by the

September following a presidential election, and then two years after that. Id. § 5.

       For the second step of creating the qualified jury wheel, the clerk draws names at random

from the master jury wheel for qualification. Id. § 6. These potential jurors are mailed

questionnaires to fill out within ten days of receipt. Those questionnaires ask for information

regarding the jurors’ demographics as well as whether they are qualified, exempt, or excused

from qualification. Using the responses, the clerk creates a qualified jury wheel from which

potential jurors are summoned.

       Anyone who returns a questionnaire is qualified unless he or she is not a citizen, is

younger than 18 years old, has resided in the district for less than a year, cannot speak English or

write English well enough to complete the questionnaire, is mentally unfit, or is charged with or

convicted of a felony offense. Id. § 9. Jurors can also identify bases for excusal or exemption,

such as being over 70 years old, being a member of the clergy, providing essential care to a

young child or elderly or infirm adult, practicing as an attorney or healthcare provider, having

previously served on a jury in the prior two years, being essential to a business, actively serving

in the military, being employed by a police or fire department, or serving a federal public

official. Id. §§ 7-8. These categories of exclusion and exemption do not include travel hardship.

       Finally, the clerk summons names at random from the qualified jury wheel for jury

service. Id. §§ 13-14. The clerk draws these names publicly and maintains an anonymized list of

who has been summoned. Id. §§ 12-13. The clerk maintains lists of the disposition of these

summoned jurors at jury selection, including who was selected to serve, who did not respond to

the summons, and who responded but was exempted, deferred, excused, or otherwise not chosen



                                                 3
Case 1:20-cr-00213-KAM Document 133 Filed 06/18/21 Page 4 of 23 PageID #: 622




for service. See Ex. E (disposition spreadsheet for this grand jury); 28 U.S.C. §§ 1865(a),

1866(d) (providing that clerk’s office must record disposition for summoned jurors). The clerk is

also supposed to maintain a record of the “specific reason” for a juror’s disqualification, excusal,

exemption, or exclusion from service. Ex. A § 10.

         B. Indictment in this case

         The defendants in this case are charged with various racketeering and firearms offenses

occurring in Brooklyn and Queens. Under the district’s division of business, this case is not

assigned to the Long Island courthouse, because the charged offenses did not occur in Nassau or

Suffolk County. Guidelines for the Division of Business Among District Judges § 50.1(d)(1)

(E.D.N.Y.), available at https://img.nyed.uscourts.gov/files/local_rules/guidelinesdj.pdf.

Nevertheless, on June 18, 2020, the defendants were indicted by a grand jury sitting in Central

Islip. The government took the unusual step of indicting this Brooklyn case on Long Island

because of the COVID-19 pandemic. Due to the application of state and local stay-at-home

orders, the government could not convene a quorum of grand jurors in Brooklyn for the spring

and summer of 2020, but was able to convene at least one regular grand jury in Central Islip

beginning on June 11, 2020. See Ex. C (June 25, 2020 letter from U.S. Attorney’s Office to

Chief Judge Mauskopf). That Central Islip regular grand jury had been selected in October 2019,

see Ex. D ( Oct. 7, 2020 letter from Clerk of Court, Douglas Palmer), and indicted these

defendants in its second sitting after the COVID-19 outbreak.

   II.      The Selection of this Grand Jury Substantially Failed to Comply with the JSSA.

         Litigants in federal court have a statutory right under the JSSA to “grand and petit juries

selected at random from a fair cross-section of the community in the district or division wherein



                                                  4
Case 1:20-cr-00213-KAM Document 133 Filed 06/18/21 Page 5 of 23 PageID #: 623




the court convenes.” 28 U.S.C. § 1861 (1994). Title 28 U.S.C. § 1867(a) and (d) provide that in

criminal cases a defendant may move to dismiss an indictment and to stay any further

proceedings against him, if there has been a “substantial failure to comply” with the provisions

of the JSSA in selecting the grand jury which indicted him, until such time as the failures have

been corrected. “Mere technical violations of the procedures prescribed by the Act do not

constitute substantial failure to comply with its provisions.” United States v. LaChance, 788 F.2d

856, 870 (2d Cir. 1986).

       Although relief under the statute is only available for substantial non-compliance with the

statute, the defendants need not prove “prejudice” to win dismissal of the indictment. See United

States v. Jackman, 46 F.3d 1240, 1250 (2d Cir. 1995) (Walker, J., dissenting) (absent failure to

comply with procedural requirements, a JSSA statutory claim was viable notwithstanding lack of

underrepresentation proof); United States v. Contreras, 108 F.3d 1255, 1266 (10th Cir. 1997)

(“‘In the [Jury Selection and Service] Act, Congress set out a uniform, relatively strict scheme

for jury selection. Congress included a new remedy for substantial violations of the Act,

regardless of whether the litigant challenging the jury had been prejudiced by the jury.’”)

(quoting United States v. Kennedy, 548 F.2d 608, 612 (5th Cir. 1977)). Indeed, “[t]he legislative

history of 28 U.S.C. § 1867(d) reveals that Congress deliberately excised a prejudice component

that had existed in a prior version of the bill which was ultimately enacted as the Jury Selection

and Service Act of 1968 and codified, in part, as Section 1867(d).” United States v. Okiyama,

521 F.2d 601, 604 (9th Cir. 1975) (citing House Report No. 1076); see also United States v.

Coleman, 429 F. Supp. 792 (E.D. Mich. 1977) (dismissing indictment notwithstanding absence

of proof that it caused any disparity). Ultimately the measure of whether a procedural failure



                                                 5
Case 1:20-cr-00213-KAM Document 133 Filed 06/18/21 Page 6 of 23 PageID #: 624




warrants relief depends on whether or not an important JSSA policy is frustrated, and how

significant the deviation is. See, e.g., Coleman, 429 F. Supp. 792; United States v. Davis, 546

F.2d 583, 589 (5th Cir. 1977) (“Determining the substantial compliance question requires that

the alleged violations of the Act be weighed against the goals of the statute.”).

       Where the JSSA claim is based on the underrepresentation of a distinctive group in the

grand jury selection process, a defendant must show that it is not fair and reasonable in relation

to the number of such persons in the community, and that the underrepresentation is the result of

systematic exclusion. See, e.g., United States v. Rioux, 97 F.3d 648, 654, 660 (2d Cir.1996). In

short, claims of underrepresentation in grand jury selection share the same doctrinal test as fair

cross-section challenges brought under the Sixth Amendment. Id. at 660; accord United States v.

Miller, 116 F.3d 641, 659 (2d Cir. 1997).

       Here, the selection of this grand jury violated the JSSA in three critical respects:

(1) based on the information we have received, this grand jury was not randomly selected from a

pool of qualified, non-excused jurors, but reflects a de facto exclusion of New York City

residents, especially from Brooklyn and Staten Island; (2) the qualified jury wheel substantially

underrepresents Black and Latino jurors; and (3) the master jury wheel otherwise violates the

statute by not being drawn from a complete list of voters, not giving all potential jurors an equal

chance to be selected, and not proportionally representing the district’s counties. Each violation

is a substantial failure to comply with the statute and merits relief.

       A. Qualified New York City jurors, especially from Staten Island and Brooklyn,
          were systematically not selected for service.

       The JSSA’s “aim is to assure all litigants that potential jurors will be selected at random

from a representative cross section of the community and that all qualified citizens will have the


                                                   6
Case 1:20-cr-00213-KAM Document 133 Filed 06/18/21 Page 7 of 23 PageID #: 625




opportunity to be considered for jury service.” H.R. Rep. No. 90–1076 (1968) (“House

Report”), reprinted in 1968 U.S.C.C.A.N. 1792, 1792. The statute thus sets forth procedures for

jurors in each federal district to be “selected at random from a fair cross section of the

community in the district or division wherein the court convenes,” 28 U.S.C. § 1861, and states

that no person is to be excluded from service as a juror for any invidious reason. See id. §§ 1862,

1863(a). Further, it provides that “no person or class of persons shall be disqualified, excluded,

excused, or exempt from service,” except as expressly permitted by statute. Id. § 1866(c).

       Those statutory exceptions to eligibility for service include, in relevant part:

       •   Disqualifications, such as being a noncitizen, being under the age of 18, or not having
           command of the English language. Id. § 1865(b). These are adopted verbatim in
           section 9 of the district’s jury selection plan.

       •   Exemptions of military personnel, members of police and fire departments, and
           federal public officials. Id. § 1863(b)(6). These exemptions can be found in section 8
           of the district’s jury plan.

       •   Excusals for “groups of persons or occupational classes whose members shall, on
           individual request therefor, be excused from jury service” that each judicial district
           determines in its own jury selection plan. Id. § 1863(b)(5). These groups of people are
           listed in section 7 of the district’s jury plan. As discussed above, they are categories
           of people based on occupation, age, and caretaking responsibilities, but not based on
           other forms of hardship.

       •   Excusals on an individual basis by the court or, if the district permits, by the clerk
           based “upon a showing of undue hardship or extreme inconvenience.” Id. § 1865(c).
           Section 10 of the district’s jury plan incorporates this case-by-case hardship
           determination. It only authorizes the Court, and not the clerk, to excuse potential
           jurors on this basis. See also Ex. F. (May 19, 2021 letter from Clerk of Court,
           Douglas Palmer) (“No, § 10(1) is not part of the excusal/disqualification process by
           the clerk . . . .”).

       Of significance, neither the JSSA nor the district’s jury plan authorizes the excusal,

exemption, or exclusion of qualified jurors based on their geographical location or travel

hardship. The only provision that would govern this is section 10 of the district’s jury plan,



                                                  7
Case 1:20-cr-00213-KAM Document 133 Filed 06/18/21 Page 8 of 23 PageID #: 626




which permits a judge to excuse an individual juror based on undue hardship or inconvenience.

Otherwise, excluding or exempting a person or group of persons based on where they live falls

within the JSSA’s prohibition on denying qualified jurors the right to serve.

       The grand jury that returned this indictment was selected from 600 summoned qualified

jurors. By county, 151 (25%) were from Kings, 160 (27%) were from Nassau, 155 (26%) were

from Queens, 101 (17%) were from Suffolk, and 33 (5%) were from Richmond. Ex. B (Martin

declaration) ¶ 143. But even though New York City residents — i.e., individuals from

Richmond, Kings, and Queens Counties — made up more than half of the total number of

summoned jurors, they represented only 20, or 25%, of the jurors selected from this panel. Id.

¶ 145. By contrast, jurors from the Long Island counties accounted for approximately 44% of all

summoned jurors, but made up 75% of those selected. Id. Indeed, jurors from the Long Island

counties had a rate of participation nearly 10 times greater than their Brooklyn counterparts. Id.

¶ 147 (24% of summoned Suffolk and 22% of summoned Nassau jurors were selected to serve,

in comparison to 2.65% of summoned Brooklyn jurors).

       To be sure, the JSSA does not guarantee a grand jury that precisely proportionally

represents the district. See United States v. Miller, 116 F.3d 641, 657 (2d Cir. 1997) (by enacting

JSSA, “Congress did ‘not [mean to] require that at any stage beyond the initial source list[,] the

selection process shall produce groups that accurately mirror community makeup’”) (quoting

House Report, reprinted in 1968 U.S.C.C.A.N. at 1794)). But the law does protect the right to

random selection from a fair cross-section of the community, which “‘virtually eliminates the

possibility of impermissible discrimination and arbitrariness at all stages of the jury selection

process, and thereby tends to insure that the jury list will be drawn from a cross section of the



                                                  8
Case 1:20-cr-00213-KAM Document 133 Filed 06/18/21 Page 9 of 23 PageID #: 627




community.” Id. at 656 (quoting House Report, reprinted in 1968 U.S.C.C.A.N. at 1794). Here,

the dilution of New York City representation on this grand jury, especially from Brooklyn,

among this group of qualified, non-excused jurors could not have been the result of randomness.

See Ex. B ¶¶ 168-70. Instead, it appears to reflect a systematic de facto excusal or exclusion of

New York City jurors, particularly from Brooklyn and Staten Island, in violation of the statute.

       Of the 600 qualified jurors summoned for this jury selection, 80 were selected as jurors

for this grand jury and other matters that day. Ex. F ¶¶ 8-9. Of the remaining 520, 39 did not

respond, three were deferred, nine were disqualified, 287 were excused, and 182 appeared but

were not selected. Ex. B. ¶ 142. The 287 excused accounts for jurors who were not selected by

operation of two provisions of the district’s jury plan: section 7, for excusals for certain

preapproved groups of people upon individual request, and section 8, for mandatory exemptions.

See Ex. F. ¶¶ 3-4. It does not include people excused based on individual requests to the court

based upon personal undue hardship or extreme inconvenience. Id. ¶ 5. 2

       The distribution of these 287 exclusions and exemptions is not equal across the district’s

counties. The clerk excused more than half of all jurors summoned from Brooklyn and two-

thirds of Staten Island jurors, but only about 40% of Long Island jurors. Ex. B ¶ 149 (showing

that “66.67% of persons from Richmond County were excused, 56.95% of persons from Kings

County were excused, 47.10% of persons from Queens County were excused, 41.88% of persons

from Nassau County were excused, and 38.61% of persons from Suffolk County were excused”).



2
  Based on the information we received in response to our discovery requests, it appears that the
only people who may have been excused based on an individual determination of undue hardship
or extreme inconvenience are the three deferrals who, according to the clerk’s office, “requested
and received a deferral due to a hardship” and “remain in the wheel and can be called in a future
jury pool.” Ex. F. ¶ 1.

                                                  9
Case 1:20-cr-00213-KAM Document 133 Filed 06/18/21 Page 10 of 23 PageID #: 628




Based on the information we have received to date, we do not know exactly why there is an

unequal distribution of excusals among the counties — although the clerk is required to note the

reason for each excusal and exemption, Ex. A § 10, those notes were not produced in response to

the disposition records we requested. We acknowledge, however, that some variation in the

excusal rate would not be surprising, since jurors from the City’s more distant counties would

understandably be more inclined to seek excusal from jury service in Central Islip. Still, the

higher rates of excusals cannot be blamed for the gross disparity between the rates of

participation for New York City and Long Island counties for these 600 summoned jurors. The

disparity fully occurs in the final step of the process: selecting jurors from the remaining pool of

responding qualified jurors who were not otherwise excused or exempted.

       After factoring in the number of summoned jurors who did not appear, were deferred or

disqualified, or were excused, there were 262 qualified jurors who could have been selected: ten

from Richmond County, 47 from Kings, 65 from Queens, 83 from Nassau, and 57 from Suffolk.

Ex. B ¶¶ 160-61. A truly random selection would be expected to yield an even rate of selection

for each county from this remaining pool of jurors. Id. ¶ 165. Here, that expected result would be

three jurors from Richmond County, 14 from Kings, 20 from Queens, 25 from Nassau County,

and 17 from Suffolk County. But of the 80 selected jurors, there were 0 from Richmond County,

four from Kings, 16 from Queens, 35 from Nassau, and 25 from Suffolk. Ex. B. ¶¶ 166.

Accordingly, from this pool of qualified, non-excused jurors, 0% of Staten Island, 8.5% of

Brooklyn, and 24% of Queens residents were selected, in comparison to 42% of Nassau and 43%

of Suffolk residents. Id. ¶ 163.




                                                 10
Case 1:20-cr-00213-KAM Document 133 Filed 06/18/21 Page 11 of 23 PageID #: 629




       This represents a 46% reduction from the share of expected New York City jurors (20

selected jurors, rather than the 37 expected), and a 71% increase in the share of expected Long

Island jurors (60 jurors, rather than the 43 expected). It also yields comparative disparities along

racial lines. For example, White jurors from the Long Island counties had almost twice the odds

of being selected than the average summoned juror. Compare id. ¶ 151 (noting that 13.3% of

summoned jurors were selected), with id. ¶ 152 (noting that 21% of summoned White Nassau

residents, and 24% of summoned White Suffolk residents, were selected). But Black jurors from

Brooklyn, who represent more than half of the district’s population of Black eligible population,

id. ¶ 155, had less than half the odds of being selected as the typical summoned juror, and less

than a quarter the odds of their White Long Island counterparts. See id. ¶ 153 (noting that only

5% of summoned Black Brooklyn jurors were selected).

       The clerk’s office has not provided an explanation for this substantial disparity between

participation rates of qualified, non-excused New York City and Long Island jurors for this jury.

The juror disposition records we received only identify whether jurors showed up for jury

service, were disqualified, deferred, or excused (but without any explanation), or were ultimately

selected. See Exs. E, F. But what information we have reveals at least a prima facie case that this

grand jury was not randomly selected from this pool of qualified, non-excused jurors. Even with

the small number of persons in the group of 262 qualified jurors who responded to their

summons and were not excused or exempt, the number selected as jurors from Kings County is

two standard deviations too low and the number selected as jurors from Suffolk County is two

standard deviations too high. Ex. B ¶ 168. The disparity between their actual and expected

selections “represents a systematic or non-random” underrepresentation for Brooklyn, and



                                                 11
Case 1:20-cr-00213-KAM Document 133 Filed 06/18/21 Page 12 of 23 PageID #: 630




overrepresentation for Suffolk. Id. ¶¶ 169-70. It shows, in other words, that the geographical

disparity in this grand jury was not the product of the sort of random selection that Congress

mandated in the JSSA.

        This selection bias in favor of Long Island jurors, and against New York City residents,

especially from Brooklyn, would constitute a violation of the JSSA. See 18 U.S.C. § 1861 18

U.S.C. § 1866(b)(5). The information we have received, however, is insufficient to determine

how this bias occurred. Although the court ordered production of the clerk’s records regarding

the disposition of summoned jurors in this case, see ECF No. 85 at 16-17, the records we

received to date appear to be incomplete. As clarified in its letter of May 19, 2021, the clerk’s

office did not provide information about excusals or exclusions by the Court, Ex. F ¶¶ 3, 5, even

though the clerk’s office is supposed to maintain a record of them, Ex. A § 10. Indeed, as far as

we can tell, no such excusals or exclusions occurred and, therefore, they cannot be the cause of

the further reduction in the number of New York City residents selected for jury service. Rather,

there appears to have been some other selection mechanism, unaccounted for in the district’s jury

plan or permitted by statute, in favor of jurors who lived close to Central Islip, and against those

who did not.

        Given this clear evidence of geographical favoritism in the selection of this jury, the

Court should, at a minimum, conduct a hearing to determine what caused it. This should include

calling the jury clerk or clerk of court to testify. See, e.g., Miller, 116 F.3d at 657 (district court

convened examination of jury clerk to resolve JSSA claim); Jackman, 46 F.3d at 1243 (same).

There should also be an opportunity for the parties to request additional discovery that will be

relevant to any such examination, including information (if it exists) regarding excusals and



                                                   12
Case 1:20-cr-00213-KAM Document 133 Filed 06/18/21 Page 13 of 23 PageID #: 631




exclusions of these summoned jurors under section 10 of the jury plan, as well as data

concerning other jury selections in the Central Islip courthouse germane to whether this selection

bias is a pattern or practice or simply an anomaly in this grand jury’s selection.

       B. The district’s qualified jury wheel substantially underrepresents Black and
          Latino jurors.

       The Sixth Amendment guarantees a criminal defendant a jury selected from a fair cross

section of the community. Taylor, 419 U.S. 522, 530 (1975). The JSSA extends that fair cross-

section right to federal grand juries. United States v. Brown, 116 F.3d 466 (2d Cir. 1997)

(summary order); United States v. Shader, 472 F. Supp. 3d 1, 3 (E.D.N.Y. 2020); ECF No. 85 at

4-5. 3 Unlike a challenge brought under the Fifth Amendment, “a jury selection system yielding a

significant underrepresentation of a minority group in jury venires can violate the ‘fair cross-

section’ requirement of the Sixth Amendment, even if proof of discriminatory intent necessary

for a Fifth Amendment violation is absent.” United States v. Biaggi, 909 F.2d 662, 677 (2d Cir.

1990) (citing Duren v. Missouri, 439 U.S. 357, 368 n.26 (1979)).

       In Duren, the Supreme Court set forth three elements that a defendant must show to

establish a prima facie violation of the fair-cross-section requirement: (1) that the group alleged

to be excluded is a “distinctive” group in the community; (2) that the representation of this group

in venires from which juries are selected is not fair and reasonable in relation to the number of

such persons in the community; and (3) that this underrepresentation is due to systematic

exclusion of the group in the jury-selection process. Id. at 364. Once the defense makes a prima



3
  This claim is brought under the JSSA, but to the extent the Sixth Amendment also guarantees
that federal grand juries be drawn from a fair cross-section of the community, we assert it as a
basis for relief. As discussed above, the doctrinal test for a constitutional and statutory fair cross-
section violation is the same. Rioux, 97 F.3d at 660.

                                                  13
Case 1:20-cr-00213-KAM Document 133 Filed 06/18/21 Page 14 of 23 PageID #: 632




facie showing of systematic underrepresentation of a distinctive group, it becomes the

government’s burden to justify this underrepresentation “by showing attainment of a fair cross

section to be incompatible with a significant state interest.” Duren, 439 U.S. at 368-69.

       Here, the defendants present the following prima facie case: approximately 20% fewer

Black and Latino potential jurors are in the qualified jury wheel than expected, given their share

of the district’s population. This underrepresentation is not the result of random chance, but is a

product of the district’s creation of the wheel, which is based upon incomplete voter registration

records and inadequate supplementation from the motor vehicle rolls.

               1. First Duren prong: distinctive group.

       Black and Latino people are “distinctive” groups in the community, and a claim of

underrepresentation of those groups meets the first prong of a fair-cross section claim. United

States v. Jackman, 46 F.3d 1240, 1246 (2d Cir. 1995).

               2. Second Duren prong: significant underrepresentation.

       In considering the second Duren element, the Court must determine “whether either or

both of these two ‘distinctive’ groups are ‘significant[ly] underrepresent[ed]’ in the jury selection

process.” Id. (citing Biaggi, 909 F.2d at 677). The relevant comparison, for purposes of assessing

the representativeness of the system, is between the number of minority persons in the

population and the number of persons belonging to the class found in the jury pool. Id. (citing

Duren, 439 U.S. at 365-66).

       Over the years, the Second Circuit has utilized various statistical models for evaluating

claims of “significant underrepresentation.” In United States v. Rioux, 97 F.3d 648, 655 (2d Cir.




                                                 14
Case 1:20-cr-00213-KAM Document 133 Filed 06/18/21 Page 15 of 23 PageID #: 633




1996), the Court of Appeals reviewed the three most common models: absolute disparity,

comparative disparity, and statistical decision theory (“SDT”).

       Absolute disparity measures the difference between the group’s representation in the

general population and the group’s representation in the qualified wheel. For example, if Black

individuals compose 10% of the entire population but only 2% of the qualified wheel, the

absolute disparity is 8%. The absolute numbers approach is the average difference in the number

of jurors per venire due to the underrepresentation. Id.

       Comparative disparity “‘measures the diminished likelihood that members of an

underrepresented group, when compared to the population as a whole, will be called for jury

service. Comparative disparity is calculated by dividing the ‘absolute disparity’ of a group . . .by

the group’s percentage of the population and then multiplying by 100%.” Id. The comparative

approach tells the difference between a group’s actual share of a jury pool and their expected

share, given their presence in the district as a whole.

       Finally, statistical decision theory “calculates probabilities and measures the likelihood

that underrepresentation could have occurred by sheer chance. Under this method, if one can

determine that it is statistically improbable that the jury pool resulted from random selection,

then there is imperfection in the jury selection system. . . . The intellectual core of SDT is

random selection.” Id. SDT is the preferred method of calculating jury underrepresentation for at

least one state supreme court. See State v. Lilly, 930 N.W.2d 293, 304 (Iowa 2019) (holding that

the threshold for establishing systematic underrepresentation should be one standard deviation

after rejecting the absolute disparity and comparative disparity methods).




                                                  15
Case 1:20-cr-00213-KAM Document 133 Filed 06/18/21 Page 16 of 23 PageID #: 634




        Regardless of the method of analysis used, Black and Latino individuals are significantly

underrepresented in the Eastern District qualified jury wheel, as set forth in the attached

declaration of expert Jeffrey O’Neal Martin. See Ex. B ¶¶ 30-80. That declaration performs all

three measurements on the qualified jury wheel used to select this grand jury, each of which

shows a “statistically significant” underrepresentation of Blacks and Latino individuals in the

jury pool. 4

        The absolute disparity for Black individuals on the qualified jury wheel is 4.45%

underrepresentation (20.10% minus 15.65%). Id. ¶ 50. The absolute disparity for Latino persons

is 2.86% under-representation (16.93% minus 14.07%). Id. ¶ 55. For this grand jury, the absolute

disparity of Black jurors persisted or worsened at every stage in the jury selection process. Id.

¶¶ 51-54.

        The comparative disparity for Black persons from the qualified jury wheel is 22.12%

underrepresentation (4.45% divided by 20.10%). That is, between one-fifth to one-quarter of the

Black persons expected in the qualified jury wheel are missing. Id. ¶¶ 61-62. The comparative

disparity for Latino persons from the qualified jury wheel is 16.87% underrepresentation (2.86%

divided by 16.93%). Id. ¶ 68. As with absolute disparity, the comparative disparity of Black

jurors persisted or worsened at every stage in the jury selection process. Id. ¶¶ 67.




4
  As explained in Mr. Martin’s declaration, these measurements are conducted by comparing the
proportion of Black and Latino jurors in the qualified jury wheel with the corresponding
proportion of Black and Latino eligible jurors in the district’s population. The qualified, rather
than master, jury wheel is used for these calculations because the only self-reported racial and
ethnicity information for the jury is drawn from completed qualification questionnaires. Ex. B
¶ 40. (The clerk’s office also uses qualified jury wheel data when measuring the
representativeness of the district’s jury pool Id. ¶¶ 30, 41.) The district’s jury-eligible population
is drawn from 2019 Census Bureau data. Id. ¶¶ 31, 35-39.

                                                  16
Case 1:20-cr-00213-KAM Document 133 Filed 06/18/21 Page 17 of 23 PageID #: 635




       The SDT analysis confirms that the underrepresentation of Black and Latino persons is

significant and systematic, and not the product of chance. Id. ¶ 73. Specifically, the percent of

Black persons on the qualified jury wheel differs from the percent of Black persons in the

population by 28 standard deviations. Id. ¶ 75. For Latinos, the difference in percentage is 18

standard deviations. Id. ¶ 76. The underrepresentation of both groups, therefore, “is not the result

of random factors, chance, or luck, but is the result of a systematic practice that underrepresents

[those distinctive groups].” Id. ¶¶ 75, 76.

       The degree of underrepresentation reflected in the data for both Black and Latino persons

is significantly greater than the level of underrepresentation which the Second Circuit found

troubling in Biaggi. Relying on the absolute disparity test to assess underrepresentation, the

Court found an absolute disparity of 3.6% for Black individuals and 4.7% for Latino individuals.

909 F.2d at 677. Although the Court held that there was no fair cross-section or JSSA violation,

the Circuit stressed that “the facts of this case press the . . . ‘absolute numbers’ approach to its

limit, and [it] would find the Sixth Amendment issue extremely close if the underrepresentation

had resulted from any circumstance less benign than use of voter registration lists.” Id. As

explained next, however, this underrepresentation has a “less benign” root: the district’s reliance

on incomplete voter registration lists, and inadequate supplementation with motor vehicle rolls.

               3. Third Duren prong: systematic underrepresentation.

       The final prong the defendants must show is that this underrepresentation is systematic,

meaning that it is “inherent in the particular jury-selection process utilized.” Duren, 439 U.S. at

669. To demonstrate this, “a party need only establish that the underrepresentation is due to the

systematic exclusion of a cognizable group during the jury selection processes, not that the



                                                  17
Case 1:20-cr-00213-KAM Document 133 Filed 06/18/21 Page 18 of 23 PageID #: 636




system intentionally discriminates against any particular group, as required by an Equal

Protection claim.” Biaggi, 909 F.2d at 677.

       The systematic underrepresentation of Black and Latino jurors in this district’s qualified

wheel follows from two shortcomings in the district’s construction of the jury pool: the use of

incomplete voter registration lists and inadequate supplementation with motor vehicle rolls.

       The district’s jury pool principally draws from registered voters. Ex. A § 4. But the voter

registration lists used to populate the master and qualified jury wheels exclude 323,753 eligible

jurors, or 6.38% of registered voters in the district, because the local boards of elections have

deemed them “inactive.” Ex. B ¶¶ 87-88. “Inactive voters” are voters who are still registered to

vote but whose status is changed to “inactive” because the county elections boards have received

information, whether accurate or not, that the voter has moved. See Common Cause/New York v.

Brehm, 432 F. Supp .3d 285, 290 (S.D.N.Y. 2020) (“Voters are moved to inactive status when a

County Board receives information indicating that a voter may no longer be living at her address

of registration.”). The information received by the county boards is often inaccurate. See id. at

293 (“In practice, tens of thousands of New York voters are improperly registered to vote as

inactive, even though they continue to reside at their address of registration.”) Judge Nathan, in

her ruling in Common Cause, attributed this problem to flaws in the databases used: that of the

United States Postal Service and the National Change of Address registry. Id.; see also Ex. B

¶¶ 90, 92-95 (observing that inactive voter designation is often attributable to mail delivery

problems, which are likely to be more common for people living in shared buildings).

       Definite conclusions cannot be drawn regarding inactive voters’ race and ethnicity

because that information is not recorded in the data provided. Ex. B ¶ 101. But there is reason to



                                                 18
Case 1:20-cr-00213-KAM Document 133 Filed 06/18/21 Page 19 of 23 PageID #: 637




believe that inactive voters are more diverse and younger than active voters, based on the

demographics of inactive voters in other jurisdictions. Id. ¶ 95. For example, inactive voters

statewide in New York were disproportionately Black and Latino in the 2016 presidential

election. they collectively made up 24% of the state’s active voters but 33% of its inactive voters,

while, by contrast, White voters made up 69% of the state’s active voters and 59% of its inactive

voters. Decl. of Marc N. Meredith at 12, Table 4, Common Cause/New York v. Brehm, No. 17-

cv-6770 (AJN) (S.D.N.Y. Sept. 25, 2019), ECF No. 135-1. The exclusion of these hundreds of

thousands of eligible jurors from the district’s jury pool likely exacerbated the

underrepresentation of Black and Latino jurors in the qualified wheel.

       The district’s jury plan is designed to prevent this sort of demographic

underrepresentation by supplementing its source data with names drawn from the New York

Department of Motor Vehicles for the district’s counties. Ex. A § 4. The supplementation failed,

however, likely for two reasons.

       First, the only motor vehicle records that the clerk’s office requests and incorporates into

the jury pool are driver’s licenses. Ex. B ¶ 99; Ex. G at 3 (Jan. 10, 2017 letter from Clerk of

Court, Douglas Palmer, requesting “most recent drivers license lists vehicle registration list”).

The DMV also issues photo idenfitication non-driver’s licenses to New York State residents,

who are more likely to rely on public transportation, live in the district’s urban areas, and be

racially diverse than driver’s license holders. See, e.g., John Pawarsant, The Driver License

Status of the Voting Age Population in Wisconsin, Employment & Training Inst., Univ. of

Milwaukee-Wisconsin (June 2005), available at

https://www.brennancenter.org/sites/default/files/legacy/d/download_file_50902.pdf (finding



                                                 19
Case 1:20-cr-00213-KAM Document 133 Filed 06/18/21 Page 20 of 23 PageID #: 638




that, in study of Wisconsin, minorities in Milwaukee were half as likely to have driver’s licenses

than white residents statewide), cited by Crawford v. Marion Cnty. Election Bd., 553 U.S. 181,

221 n.25 (2007) (Souter, J., dissenting); Ryan P. Haygood, The Past as Prologue: Defending

Democracy Against Voter Suppression Tactics on the Eve of the 2012 Elections, 64 Rutgers

Univ. L. Rev. 1019, 1055 & n.248 (2014) (nationwide, 19% of eligible Black drivers do not have

driver’s licenses, in comparison to 3% of Whites).

        Second, the jury plan blunts the motor-vehicle records’ intended salutary effect of

increasing jury pool diversity. It does so by populating the master jury wheel from the merged

voter and motor vehicle source list in proportion to each county’s share of the voter registration

lists — and not to each county’s share of the motor vehicle list or to its census data. Ex. B ¶ 100;

see Ex. A § 4 (citing 28 U.S.C. § 1863(b)(3)). By using each county’s share of the voter

registration rolls as the basis for its share of the master jury wheel, the district inevitably loses

the increased diversity from the motor vehicle source list.

        Accordingly, as the SDT analysis shows, the underrepresentation of Black and Latino

jurors in the qualified jury wheel did not occur by chance, but was systematically produced by

operation of the district’s jury plan. That satisfies the third Duren prong.

        C. The selection of this grand jury otherwise violated the JSSA.

        The method of selecting this jury violates the JSSA in other ways that merit relief.

Specifically, this grand jury was selected from an incomplete set of voter registration lists;

duplicate entries in the merged source lists upset the randomness of this jury’s selection; and

there is geographical disproportion in the jurors’ representation in the master and qualified jury

wheels.



                                                   20
Case 1:20-cr-00213-KAM Document 133 Filed 06/18/21 Page 21 of 23 PageID #: 639




        First, the JSSA authorizes the use of voter registration lists, 28 U.S.C. § 1863(b)(2), as

long as they produce representative juries. 5 “Voter registration lists” are defined, in relevant part,

as “official records maintained by State or local election officials of persons registered to vote in

either the most recent State or the most recent Federal general election.” 28 U.S.C. § 1869(c).

Thus, as a clear matter of statutory interpretation, anyone who is registered to vote in the most

recent State or Federal general election should be on the lists. This district, however, does not

use the full list of registered voters in sourcing its jury wheel because it does not include inactive

voters. Ex. B ¶¶ 81-83. Inactive voters are registered to vote at their precinct, but they are

arbitrarily absent from the lists used by the clerk’s office. Their exclusion from the possibility of

jury service violates the JSSA’s plain text and meaning.

        Second, the JSSA guarantees that jurors will be randomly selected. To assure

randomness, this district’s jury selection plan requires that “[t]he selections of names from the

source lists, the master wheel, and the qualified wheel must also insure that the mathematical

odds of any single name being picked are substantially equal.” Ex. A § 4; see also In re United

States, 426 F.3d 1, 6 (1st Cir. 2005) (discussing same “equal odds” provision in District of

Maine’s jury plan). In practice, however, this “equal odds” aim has been frustrated because of

inadequate deduplication of the merged voter registration and motor vehicles source list.

        The deduped merged source list produced by the clerk’s office contains 7,445,208

persons who are all over the age of 18. But according to census data, the district’s jury-eligible



5
 The JSSA also permits districts to draw their jury wheels from “the lists of actual voters of the
political subdivisions within the district.” 28 U.S.C. § 1863(b)(2). These are “the official lists of
persons actually voting in either the most recent State or the most recent Federal general
election.” Id. § 1869(d). In this district, the jury plan does not use lists of actual voters for its jury
wheel, but, instead, the voter registration lists as its primary source. Ex. A § 4.

                                                   21
Case 1:20-cr-00213-KAM Document 133 Filed 06/18/21 Page 22 of 23 PageID #: 640




population (i.e., residents at least 18 years old and a citizen) in this district in 2017 is 5,436,290

persons. The de-duplicated merged source list has 2,008,918 more entries than the jury eligible

population, which is 36.95% larger than the jury eligible population. Ex. B ¶¶ 111-12, 114. This

significantly larger number results from many thousands of duplicate entries that were not

eliminated during the deduplication process. Consequently, there are many people in the

district’s source lists who have multiple chances of being placed in the master jury wheel and,

ultimately, of being selected for service. That upsets the jury plans “equal odds” provision and

denied the defendants the randomly selected grand jury to which they were entitled.

        Third, the JSSA requires that the district’s counties be proportionally represented in the

master jury wheel. 28 U.S.C. § 1863(b)(3). That proportionality is lacking here. In absolute

terms, Queens County is overrepresented by 2.55%, at the expense of Kings, Nassau, and

Suffolk. Ex. B ¶ 117-22. In comparative terms, this means that there are approximately 10%

more Queens jurors in the master juror wheel than would be expected, given their share of the

voter registration rolls. Id. ¶ 123. That imbalance in the master jury wheel merits relief, too.




                                                  22
Case 1:20-cr-00213-KAM Document 133 Filed 06/18/21 Page 23 of 23 PageID #: 641




      III.      Conclusion

             As set forth above, this grand jury’s selection denied Mr. Allen and his codefendants their

right to a panel randomly selected from a fair cross-section of the community and in compliance

with the JSSA’s procedural rules. The indictment returned by this Central Islip grand jury should

therefore be dismissed. At a minimum, a hearing should be granted, especially on the essential

question of how so many New York City potential jurors were disproportionately not selected for

jury service, despite being qualified and not excused or exempted.

Dated: June 18, 2021
       Brooklyn, NY

                                                          Respectfully submitted,

                                                          /s/
                                                          Benjamin Z. Yaster
                                                          Deirdre D. von Dornum
                                                          Federal Defenders of New York, Inc.
                                                          Attorneys for Qawon Allen
Encls. Exs. A-G
cc:          Counsel of Record




                                                     23
